DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/07/2019, in which claims 
1, 2, 4-8, 10-19, 21 and 21-23 are considered below.
                                                    Allowable Subject Matter
Claims 1, 2, 4-8, 10-19, 21 and 23 are allowable in light of the prior art of record.

Drawings Objections 
           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an inner hoop and an outer hoop, must be labeled with the appropriate reference numbers.
                           
EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Li Jiang (Reg. No. 74,191).
The application has been amended as follows: 

The claims:
1.	(Currently Amended) A motor for driving a propeller of an unmanned aerial vehicle (UAV), comprising:
a bottom that is a mounting side of the motor mounting the motor to an arm of the UAV, a rotation axis of the propeller is coaxial with a rotation axis of the motor, and an included angle between the rotation axis of the propeller and the arm of the UAV is a fixed angle; and
a top opposite to the bottom and perpendicular to the rotation axis of the motor and perpendicular to the rotation axis of the propeller, wherein a propeller disk formed by rotation of the propeller is inclined at a first inclination angle with respect to a pitch axis of the UAV, and is inclined at a second inclination angle with respect to a roll axis of the UAV;
wherein:
the propeller is one of four propellers of the UAV;
the motor is one of four motors of the UAV that drive the four propellers, respectively;
the four motors include a first motor, a second motor, a third motor, and a fourth motor; and
the four propellers include a first propeller coupled with the first motor, a second propeller coupled with the second motor, a third propeller coupled with the third motor, and a fourth propeller coupled with the fourth motor; 
the first motor and the second motor are arranged at a first side of a fuselage of the UAV, the third motor and the fourth motor are arranged at a second side of the fuselage opposite to the first side, the first motor and the second motor at the first side are inclined toward each other, and the third motor and the fourth motor at the second side are inclined toward each other; and
the first motor and the third motor are arranged close to a front of the fuselage, the second motor and the fourth motor are arranged close to a rear of the fuselage, the first motor and the third motor close to the front are inclined away from each other, and the second motor and the fourth motor close to the rear are inclined away from each other.

7.	(Currently Amended) An unmanned aerial vehicle (UAV) comprising:
a fuselage;
an arm arranged at the fuselage;
a motor including:
a bottom mounting the motor to the arm; and
a top opposite to the bottom and perpendicular to the rotation axis of the motor[[,]]; and
a propeller arranged at the motor and perpendicular to the rotation axis of the motor, wherein a rotation axis of the propeller is coaxial with a rotation axis of the motor, the rotation axis of the propeller is perpendicular to the top, an included angle between the rotation axis of the propeller and the arm of the UAV is a fixed angle, and a propeller disk formed by rotation of the propeller is inclined at a first inclination angle with respect to a pitch axis of the UAV, and is inclined at a second inclination angle with respect to a roll axis of the UAV;
wherein:
the propeller is one of four propellers of the UAV;
the motor is one of four motors of the UAV that drive the four propellers, respectively;
the four motors include a first motor, a second motor, a third motor, and a fourth motor; and
the four propellers include a first propeller coupled with the first motor, a second propeller coupled with the second motor, a third propeller coupled with the third motor, and a fourth propeller coupled with the fourth motor; 
the first motor and the second motor are arranged at a first side of a fuselage of the UAV, the third motor and the fourth motor are arranged at a second side of the fuselage opposite to the first side, the first motor and the second motor at the first side are inclined toward each other, and the third motor and the fourth motor at the second side are inclined toward each other; and
the first motor and the third motor are arranged close to a front of the fuselage, the second motor and the fourth motor are arranged close to a rear of the fuselage, the first motor and the third motor close to the front are inclined away from each other, and the second motor and the fourth motor close to the rear are inclined away from each other.

13.	(Currently Amended) The UAV of claim 11, wherein:


the second support arm of the first arm has a first front free end and a first rear free end, and the second support arm of the second arm has a second front free end and a second rear free end; and
each of the propellers and each of the motors are arranged at one of the first front free end, the first rear free end, the second front free end, and the second rear free end[[;]]



22.	(Canceled)

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642